DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a brush with a reservoir device, classified in A45D34/045.
II. Claims 12-16, drawn to a method of applying makeup, classified in A45D44/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed could be used to hold something besides a cosmetic product, like glue or any other substance that is not cosmetic. The method claims also do not require the specifics of the device of claim 1 in that claim 12 does not recite that the band encircles the user’s finger as require by claim 1. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquire a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first and/or second paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brendan Squire on 2/8/21 a provisional election was made without traverse to prosecute Invention I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/15/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 7/15/19.  These drawings are objected to.
	Figures 1A, 1B, and 3 is/are objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, .
Figure 2 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8: each recites “further comprising a first well portion”; however, the preceding claims 1 and 7 from which these respectively depend already set forth a “reservoir” and based on applicant’s disclosure and figures, this “first well portion” is part of the reservoir and not a separate component and appears to be claimed with the language “further comprising” making it unclear if applicant is claiming a reservoir and a separate first well portion different from the reservoir. For examination purposes, the claim will be treated as reciting “wherein the reservoir comprises a first well portion”. Clarification or correction is requested.  
Claims 3 and 9: each recites “further comprising a second well portion”; however, the preceding claims 1 and 7 from which these respectively depend already set forth a “reservoir” and based on applicant’s disclosure and figures, this “second well portion” is part of the reservoir and not a separate component. The language “further comprising” makes it unclear if applicant is claiming a reservoir and a separate second well portion different from the reservoir. For examination purposes, the claim will be treated as reciting “wherein the reservoir comprises a second well portion”. Clarification or correction is requested.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ficcadenti (US 5567070).
Claims 1, 4-5, 7, and 10: Ficcadenti discloses an applicator ring (see annotations) comprising: a band (see annotations) dimensioned to encircle a majority 

    PNG
    media_image1.png
    376
    451
    media_image1.png
    Greyscale

Claims 2-3 and 8-9: Ficcadenti discloses the invention of claims 1 and 7 and further discloses the reservoir comprising a first well portion (see annotations) extending around the upper arc of the band and a second well portion opposite the first well (see Fig 5 & annotations) extending around the upper arc of the band (see annotations). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ficcadenti (US 5567070) in view of Shin (WO 2004052144).
Claim 6: Ficcadenti discloses the invention of claim 4 and the cosmetic product being a nail varnish/polish. Ficcadenti discloses the invention essentially as claimed except for the cosmetic product being lip gloss. 
Shin, however, discloses an applicator bottle (2) with a brush (8) attached to its closure cap (3) and further indicates that nail polish and lip gloss are known to be carried in these types of containers (Page 2, 19-25). Ficcadenti discloses a device that holds nail varnish/polish and Shin discloses that the bottles known to house nail varnish/polish are known to be able to house lip gloss and other liquid cosmetic products (Page 2, 19-25). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the cosmetic nail polish bottle of Ficcadenti to house lip gloss in view of Shin since Shin discloses the containers that house nail polish to be known as useful in storing other liquid cosmetics like lip gloss. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ficcadenti (US 5567070) in view of Brenne (US 3103032).
Claim 11: Ficcadenti discloses the invention essentially as claimed except for the cap comprising a decorative jewelry item. 
Brenne, however, discloses a cosmetic container for housing nail polish and other liquid cosmetics (Col 1, 6-10) comprising a reservoir (1’) joined to a closure cap (3’) with a brush applicator (5’) extending from the cap into the reservoir and Brenne teaches providing these caps with an ornamental jewelry stone (16; Col 2, 36) in order to ornament the container (Col 2, 36). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the nail polish container of Ficcadenti by providing the cap with an ornamental jewelry stone in view of Brenne in order to ornament the container if desired. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER GILL/
Examiner, Art Unit 3772

	/JACQUELINE T JOHANAS/          Supervisory Patent Examiner, Art Unit 3772